ON MOTION
BRYSON, Circuit Judge.

ORDER

Beverly G. Gebhardt moves for reconsideration of the court’s November 10, 2005 order dismissing her petition for review for failure to file a brief. The Department of the Air Force opposes.
Gebhardt has now filed her brief.
Accordingly,
IT IS ORDERED THAT:
(1) Gebhardt’s motion for reconsideration is granted.
(2) The November 10, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Air Force’s brief is due within 40 days of the date of filing of this order.